DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 - 16, drawn to a molecular tag comprising a core nanoparticle, an optional shell and armor.
Group II, claim(s) 17 - 25, drawn to a method for detecting in a flow cytometer a single target molecule in a sample.
Group III, claim(s) 26, drawn to a constituent, a linker and a functional ligand.
Group IV, claim(s) 27 - 35, drawn to a method of detecting submicron particles.
Group V, claim(s) 36, drawn to the use of nanoscale molecular tags to individually detect the molecular tag.
Group VI, claim(s) 37, drawn to the use of nanoscale molecular tags for sorting and use of the sorted targets in downstream assays.
Group VII, claim(s) 38, drawn to the use of an array or multiplexed set nanoscale molecular tags.

Note that claims 36 – 38 are non-statutory as they are drawn to a use with no method steps. Should one of groups V – VII be elected, Applicants should amend the claim to proper statutory subject matter when the Response to Restriction/Election Requirement is filed.

Species Election Requirement

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The constituents of the nanoscale molecular tag (all but group III); 
For group III, the constituent component, the linker and the functional ligand; and
The biomarker/target.

First Species Election Requirement
If one of groups I, II or IV – VII are elected above, Applicants are required to elect the identity of the various elements of nanoscale molecular tag. Examples of acceptable species for the core nanoparticle can be found in claim 6. Elect if the shell layer is present and its identity. An example of an acceptable species for the armor would be phosphorothionate DNA. Also elect the type of functionalized end that is present, such as one of the binding partners recited in claim 13. Based on the elected components, please indicate which of the functionalities (a) – (c) are provided by those elected components.

Second Species Election Requirement
If group III is elected above, Applicants are required to elect the constituent component(s) that are present, that are present, the linker that is present and the functional ligand that is present.

Third Species Election Requirement
Regardless of the group elected above, Applicants are required to elect the biomarker/target molecule to be bound by the binding site(s). Examples of acceptable species are tumor antigen, viral antigen or diabetes mellitus disease antigen or marker.



Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 – 38.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (I, II and IV – VII) and III lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups I, II and IV – VII lack unity of invention because even though the inventions of these groups require the technical feature of a core nanoparticle, optional shell and armor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Quian et al. (WO 2008/122035).  Quian et al. discloses nanostructure with a gold core with surface enhanced Raman (core nanoparticle) with a protection structure that may include a thiol-polyethylene glycol to .

Joint Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notification of Potential Rejoinder

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618